    "
.



    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of J< 't                                               /JI.
    ==~~==;,;;a,;==~:.;;;;=~~=~=~------------------...,,;=--"'"0U
                                  UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                               JUDGMENT IN A CRIMINAL CASE
                               v.                                          (For Offenses Committed On or After November 1, 1987)


                  Miguel Angel Bucio-Carrillo                              Case Number: 3:19-mj-23748

                                                                           Thomas S. Sims
                                                                          Defendant's Attorney


    REGISTRATION NO. 89013298

    THE DEFENDANT:
     IXI pleaded guilty to count(s) _l_of_C_o_m_,_pl_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     D was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section              Nature of Offense                                                                  Count Number(s)
    8:1325                       ILLEGAL ENTRY (Misdemeaoor)                                                        1

     D The defendaot has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendaot is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:
                          \l
                          JO,,   TIME SERVED                     •        _ _ _ _ _ _ _ _ _ _ days

     IXI Assessment: $10 WAIVED           IXI Fine: WAIVED
     IXI Court recommends USMS, ICE or DHS or other arresting agency return all property aod all documents in
     the defendaot' s possession at the time of arrest upon their deportation or removal.
     •   Court recommends defendaot be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendaot shall notify the United States Attorney for this district within 30 days
    of aoy chaoge of name, residence, or mailing address until all fines, restitution, costs, aod special· assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendaot shall notify the court aod
    United States Attorney of aoy material chaoge in the defendaot's economic circumstaoces.

                                                                     Thursday, September 12, 2019
                                                                     Date of Imposition of Sentence
                                                                                              •✓~-   ~-



                  ~~>(/                                                        .     ' --., '              t,_
    Received - - - - ~; - - - -                                       /
                                                                          /r,-v,/'It,,\'• <-) ••\    _ .) ', . ·
                                                                                                          -I,_.,_
             DUSM
                                                                     HONORABLE RICHARD L. PUGLISI
                                                                     UNITED STATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                                  3:19-mj-23748
